Title: To Benjamin Franklin from David Hartley, 28 February 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend,
Feb. 28, 1782.
I have not as yet any thing to communicate to you. I have upon many occasions recommended the road to peace in the most earnest way. I am not without hopes. I think I may venture to say that the arguments which I have stated have made an impression. I have not expected to receive the final answer from Lord North till after the parliamentary arrangements of the year are settled. I am just for three or four days in the country upon a little business but upon a furlough, as I may say, with the knowledge of Lord North, who during the budget week, cannot possibly want to see me. I have therefore taken that week for a little private business in the country, and if Lord N. should happen to wish to see me, my brother keeps watch, and is to send express for me. Public report will tell you that on Friday last there was a division in the house on an American question of 194 to 193. I cannot answer for the dispositions of ministers, but in point of justice I ought to say, that I think, and as far as I can judge from the conferences which I have had, that I have found good dispositions towards peace. I do not pledge myself, because I may be deceived; however that is my opinion; and I say thus much lest my silence should appear suspicious, and create alienation in other parties. I think I have seen good dispositions from the first commencement of my conferences on peace. My brother sends me word that Mr. Alexander is to return by the next mail, I therefore write this to send either by him or at least in the same packet. I have had much conversation with him, and he will tell you that I have done my utmost to serve the cause of peace. I will conclude this with a quotation which I have applied to another person in argument respecting peace,

Consulere patriæ, parcere afflictis, ferâ cæde abstinere,
Iræ tempus dare, orbi quietem, seculo pacem suo,
Hæc summa virtus,— hac cœlum petitur viâ.

God bless you and prosper our pacific endeavours. I shall probably write again to you soon. Your affectionate,
D. Hartley.
